Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
The Examiner, after reviewing the Applicant’s response dated 08/22/2022 regarding objection to abstract, acknowledges that the issue has been resolved and therefore withdraws the objection.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a decoding device having circuitry to decode a bit stream to generate a quantized value, calculate a minimum block size for which a transform skip is performed on a transform block, determine from a transform skip flag whether the skip is performed on each of the transform blocks, inverse quantize the generated quantized value of each transform block that is equal to the minimum block size by using a flat scaling list that corresponds to the minimum block size, inverse quantize the generated quantized value of each transform block that is greater than the minimum block size by using a default matrix other than the flat matrix when the transform skip is not performed, inverse quantize the generated quantized value of each transform block that is greater than the minimum block size by using a flat scaling list corresponding to the block size greater than the minimum blocks size when the transform skip is performed.
This application is a continuation of a previously filed application No. 15/023,156 (Now Patent 10,687,060 B2). The Applicant has filed a Terminal Disclaimer (TD) on 08/22/2022 in response to the Double Patenting rejection in the last Office Action mailed on 04/21/2022. The Terminal Disclaimer has been approved as of 08/23/2022. As a result independent claim 1 stands allowable. For the same reason as mentioned above, the independent claim 9, which is a decoding method claim of the corresponding decoding device claim 1, the independent claim 10, which is an encoding method claim of the corresponding decoding device claim 1, and the independent claim 11, which is an encoding device claim of the corresponding encoding method claim 10, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485